Citation Nr: 1341223	
Decision Date: 12/13/13    Archive Date: 12/20/13

DOCKET NO.  07-29 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for reflex sympathetic dystrophy (RSD) affecting the right foot.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran had active duty from August 1990 to May 1994 and from December 1995 to July 2002.  

This matter comes before the Board of Veterans Appeals (Board) from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming which granted service connection for RSD associated with the Veteran's service-connected right ankle sprain, and assigned a noncompensable disability rating.  The Veteran's claim file was relocated to the St. Petersburg, Florida RO.  Subsequently the Veteran's claim file was relocated to the Denver, Colorado RO.  

In June 2011 the Board remanded to the case to the RO for additional development.  

A March 2012 rating decision reflects that the RO increased the initial evaluation for RSD to 10 percent.  As the increase does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In June 2013, the Board again remanded to the case to the RO for additional development.  The case has been returned to the Board for further appellate review.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

As noted in the June 2013 Board remand, in his April 2011 Written Brief Presentation, the Veteran's representative raised the issue of an increased disability rating for his service-connected psychiatric disability.  This issue is again referred to the RO for appropriate action.  


FINDING OF FACT

The evidence shows that the Veteran's RSD affecting the right foot more closely approximates severe incomplete paralysis of the musculocutaneous nerve (superficial peroneal).  


CONCLUSION OF LAW

The criteria for an initial 20 percent rating, but no higher, for RSD in the right foot have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 Supp. 2013); 38 C.F.R. §§ 4.1-4.3, 4.6, 4.7, 4.10, 4.69, 4.123, 4.124a, Diagnostic Code 8522 (2013). 

Duties to Notify and Assist

The appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained; he did not identify any additional private/VA treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  VA examinations were conducted in August 2010, November 2011, and September 2013.  The Veteran has not argued, and the record does not reflect, that the September 2013 examination was inadequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 38 C.F.R. § 3.159(c)(4).  The September 2013 VA examiner reviewed the claim file and the rationale provided for the opinion is based on objective findings, reliable principles, and sound reasoning.  

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 556 U.S. 129 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013). 

To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Separate ratings for distinct periods of time, based on the facts are for consideration.  In Fenderson v. West, 12 Vet. App. 119 (1999); see also See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

Any reasonable doubt regarding the degree of disability is to be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran asserts that his service-connected RSD affecting his right foot is worse than reflected in the 10 percent evaluation assigned.  The 10 percent evaluation was assigned under Diagnostic Code 8522.  

Under Diagnostic Code 8522 pertaining to the musculocutaneous nerve (superficial peroneal), complete paralysis; eversion of the foot weakened warrants a 30 percent rating.  A 20 percent rating is assigned for severe incomplete paralysis of the superficial peroneal nerve.  A 10 percent rating is assigned for moderate incomplete paralysis of the superficial peroneal nerve. 

VA treatment records dated in May 2006 and May 2007 reflect the Veteran's complaints of burning and chronic pain in the feet, to include on weight bearing.  It was noted to be worse after a long day on his feet, with residual pain even after being off of his feet for a few hours.  

The November 2007 VA examination report reflects complaints of burning pain along the lateral aspect of the ankle and foot on a daily basis, worse at night.  Pain was noted to be a "6" on a scale from 1 to 10 with 10 being the worst, and increasing to an "8" when working and standing on the right foot. 

A June 2009 VA treatment record reflects the Veteran's complaints of numbness in the right foot.  On objective examination, numbness to light touch in the dorsal aspect of the right foot was reported.  

The August 2010 VA examination report reflects the Veteran's complaints of diffuse pain associated with diffuse sensitivity, difficulty with the sheets and/or the covers touching his foot at night, and a burning pain below the ankle throughout the foot.  The right foot was noted to show some turgor throughout the foot with skin color changes.  Diffuse hypersensitivity to light touch and an antalgic gait were reported.  The assessment was complex regional pain syndrome/RSD, right foot.  

The September 2013 VA examination report notes allodynia throughout the right foot with decreased pinprick and light touch.  Mild right foot edema was reported and an antalgic gait favoring the right foot was noted.  The impression on bone scan of the right foot and ankle was noted to be consistent with late stage RSD (complex regional pain syndrome) correlating with the Veteran's history of RSD diagnosed in 2002/2003.  The examiner determined the Veteran's RSD was moderately severe.  

The Board finds that the symptoms associated with the Veteran's RSD affecting the right foot more nearly approximate the criteria for a 20 percent rating under Diagnostic Code 8522.  A 20 percent rating is the maximum rating under Diagnostic Code 8522 in the absence of complete paralysis.  

The Veteran has asserted that Diagnostic Code 8520 pertaining to the sciatic nerve is the more appropriate diagnostic code under which to evaluate his RSD affecting the right foot.  Although the September 2013 VA examiner noted the Veteran's RSD likely affects not only the superficial peroneal nerve but also the distal tibial, sural, and saphenous nerves, and caused atrophy of the right extensor digitorum brevis, the combined rating for disabilities of an extremity shall not exceed the rating for amputation at the elective level, were amputation to be performed.  See 38 C.F.R. § 4.68.  A 40 percent rating is the maximum rating for amputation below the knee.  38 C.F.R. § 4.71a, Diagnostic Code 5165.  

The 20 percent evaluation assigned in this decision for RSD in the right foot combined with the 20 percent rating in effect for the service-connected right ankle sprain results in a combined 40 percent rating for the right lower extremity.  Based on the Veteran's ability to ambulate and the findings on VA examination in September 2013, the hypothetical elective level of the amputation would be of the sort that would permit prosthesis to be worn.  The September 2013 VA examination report specifically notes that the functioning of the Veteran's right foot is not so diminished that amputation with prosthesis would equally service the Veteran.  Thus, the 20 percent rating assigned in this decision for RSD affecting the right foot is the maximum schedular rating assignable, under any applicable diagnostic code.  38 C.F.R. § 4.68.  The evidence is in favor of the claim.  A 20 percent rating, but no higher, for RSD affecting the right foot is warranted.  


The Board has considered whether referral for an extraschedular rating is appropriate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (2013).  Related factors include "marked interference with employment" and "frequent periods of hospitalization."  Id. 

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

The evidence shows that the Veteran's service-connected RSD affecting the right foot results in burning paresthesias, allodynia, pain, mild swelling and numbness; thus, the rating criteria considered in this case reasonably describe the Veteran's disability level and these symptoms as it contemplates nerve damage resulting in neurological manifestations, to include incomplete paralysis, and provides higher ratings for more severe symptomatology, such as complete nerve paralysis.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  
Even if the Board were to find that step one of Thun had been satisfied, extraschedular referral would still not be warranted because the Board also finds that Thun step two is not satisfied.  See Johnson v. Shinseki, 26 Vet.App. 237, 247 (2013) (en banc) (error in Thun step one analysis is harmless were Board makes an adequate finding that Thun step two is not satisfied).  

The Veteran's right foot RSD does not present an exceptional disability picture with related factors such as marked interference with employment or frequent hospitalization.  38 C.F.R. § 3.321(b)(1).  The Veteran has not been hospitalized for this condition.  As to employment, the Board acknowledges and has considered the Veteran's assertions regarding interference with employment due to the right foot RSD; specifically, in correspondence dated in August 2011, and in other communications, the Veteran has alleged having to quit his job as a driver because of his knee and ankle complaints.  First of all, the Board notes the Veteran is separately service-connected for a right ankle disability and it is unclear if he is referring to symptoms from his RSD or to his service-connected right ankle disability.  In any event, the Board notes that the record reflects that the Veteran has been employed now for several years in housekeeping and as an audiology technician and the Veteran does not contend, nor does the record reflect, that his service-connected RSD interferes markedly with his current employment.  In fact, the August 2010 VA examination report notes the Veteran had been able to work regularly, and had not missed any work in the last 12 months as a result of the condition of the ankle and foot.  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted as there are no related factors such as marked interference with employment or frequent hospitalization.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  As noted above, the record does not reflect that the Veteran's service-connected RSD of the right foot renders him unable to secure or follow a substantially gainful occupation, and the Veteran has not alleged as much.  Indeed, an April 2013 VA treatment note reflects that the Veteran reported that he was working as an auditory technician.  Accordingly, the Board concludes that a claim for total disability based on unemployability has not been raised by either the Veteran or the record.


ORDER

An initial 20 percent rating for reflex sympathetic dystrophy affecting the right foot is granted.  



____________________________________________
M. N. HYLAND 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


